Case 1:19-cr-20215-RNS Document 32 Entered on FLSD Docket 06/18/2019 Page 1 of 1



                            United States District Court
                                      for the
                            Southern District of Florida

   United States of America,             )
   Plaintiff                             )
                                         )
   v.                                    )
                                           Criminal Case No. 19-20215-CR-Scola
                                         )
   Nadys Martinez,                       )
   Armando Lorenzo,                      )
   Defendants.                           )

                               Order Continuing Trial

         This Cause came before the Court on Defendant Armando Lorenzo’s
  Unopposed Motion to Continue Trial, filed June 17, 2019. Nadys Martinez, co-
  defendant, joins in this motion and the Government does not oppose the request
  for continuance. The Court has considered the Motion, the arguments presented
  by Counsel, and being otherwise fully advised, it is
         Ordered and Adjudged that Defendant Lorenzo’s Motion (ECF No. 31) is
  granted. The interests of justice served by a continuance outweigh any interest
  of the public or the Defendant in a speedy trial. As a result, the period of delay
  resulting from this continuance C i.e., from the date the Motion was filed, June
  17, 2019, to and including the date trial commences C is excludable time under
  the Speedy Trial Act. See 18 U.S.C. ' 3161(h)(7).
         The Above Cause is hereby set for Jury Trial before the Honorable Robert
  N. Scola, Jr., United States District Judge, at 400 North Miami Avenue,
  Courtroom 12-3, Miami, Florida, during the two-week trial period that begins
  on October 28, 2019 at 9:00 a.m. A calendar call will be held on Tuesday,
  October 22, 2019 at 9:00 a.m. at the same location. All counsel and
  defendants are required to be present at the calendar call.
         Done and Ordered in Chambers at Miami, Florida, on June 18, 2019.


                                       _______________________________
                                       Robert N. Scola, Jr.
                                       United States District Judge

  cc:   counsel of record
